ORDER
PER CURIAM.
Appellant Robert J. Gooch (“Appellant”) appeals from a judgment of conviction for driving while intoxicated pursuant to section 577.010.1 Appellant argues that the trial court erred in finding him guilty of driving while intoxicated because the State of Missouri’s case in chief lacked sufficient evidence to prove each element of the offense beyond a reasonable doubt.
We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence from which a reasonable trier of fact might have found Defendant guilty beyond a reasonable doubt. State v. Dulany, 781 S.W.2d 52, 55 (Mo. banc 1989). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.